NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



SHAWN A. TYSON,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D12-2296
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 24, 2014.

Appeal from the Circuit Court for Sarasota
County; Frederick A. Defuria, Judge.

Howard L. Dimmig, II, Public Defender, and
Terrence E. Kehoe, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellee.


CASE, JAMES R., Associate Senior Judge.

             Shawn A. Tyson appeals his judgments and sentences for two counts of

first-degree murder. We affirm his judgments without discussion. However, as the

State concedes, we must reverse his sentences of life in prison without the possibility of

parole pursuant to the holding in Miller v. Alabama, 132 S. Ct. 2455 (2012), because Mr.
Tyson was sixteen years old when the crimes were committed. In Miller, 132 S. Ct. at

2460-61, the Supreme Court held that a sentencing scheme requiring a mandatory

sentence of life in prison without the possibility of parole for juvenile homicide offenders

violates the Eighth Amendment's prohibition on cruel and unusual punishment. We

must therefore reverse Mr. Tyson's sentence and remand his case for a new sentencing

hearing in compliance with Rodriguez-Giudicelli v. State, 39 Fla. L. Weekly D1089 (Fla.

2d DCA May 23, 2014). As this court did in Rodriguez-Giudicelli, we certify the same

question of great public importance:

              WHETHER THE SUPREME COURT'S DECISION IN
              MILLER V. ALABAMA, 132 S. Ct. 2455 (2012), WHICH
              INVALIDATED SECTION 775.082(1)'S MANDATORY
              IMPOSITION OF LIFE WITHOUT PAROLE SENTENCES
              FOR JUVENILES CONVICTED OF FIRST–DEGREE
              MURDER, OPERATES TO REVIVE THE PRIOR
              SENTENCE OF LIFE WITH PAROLE ELIGIBILITY AFTER
              25 YEARS PREVIOUSLY CONTAINED IN THAT
              STATUTE?

39 Fla. L. Weekly at D1089.

              Judgments affirmed, sentences reversed, and question certified.


LaROSE and CRENSHAW, JJ., Concur.




                                            -2-